Title: To Thomas Jefferson from George Mortimer Bibb, 6 October 1808
From: Bibb, George Mortimer
To: Jefferson, Thomas


                  
                     Sir,
                     Lexington, October 6th. 1808.
                  
                  Be pleased to pay or cause to be paid, Thirty days after sight of this my first of exchange, (second of same tenor and date unpaid) to John Postlethwait or order, for value recd. of him by me, the sum of One thousand dollars, my compensation as counsel for the United States in the prosecutions vs Burr and Blennerhassett, in the Circuit court of the U:S: in & for the Ohio District, lately holden in Chillicothe.
                  Your obt. Servt
                  
                     Geo: M, Bibb.
                  
                  
               